                                          Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 1 of 7




                                  1

                                  2                                  UNITED STATES DISTRICT COURT

                                  3                                 NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-00574-PJH-3
                                  6                    Plaintiff,

                                  7             v.                                      ORDER DENYING RULE 60 MOTION
                                  8      JOHN DEVALIER DANIELS,                         Re: Dkt. No. 512

                                  9                    Defendant.

                                  10

                                  11

                                  12          Petitioner in this habeas case has filed a motion under Rule 60(b) for relief from
Northern District of California
 United States District Court




                                  13   the judgment denying his § 2255 petition. See Dkt. 512. The court directed the

                                  14   government to file a response, which it did, and allowed petitioner to file a reply, which he

                                  15   did not. Having read the parties’ papers and carefully considered their arguments and

                                  16   the relevant legal authority, and good cause appearing, the court hereby rules as follows.

                                  17                                         BACKGROUND

                                  18          Petitioner John Devalier Daniels pled guilty to one count of racketeering

                                  19   conspiracy on May 7, 2018. On September 5, 2018, he was sentenced to 168 months

                                  20   imprisonment to be followed by five years of supervised release. See Dkt. 446.

                                  21          On September 3, 2019, Daniels filed a pro se motion to vacate his sentence under

                                  22   28 U.S.C. § 2255. See Dkt. 482. The motion presented three grounds for relief:

                                  23      (1) the sentence was based on a miscalculated Guideline range,
                                          (2) the prior convictions were part of the same course of conduct as his instant
                                  24
                                              conviction and any time served should have been credited toward his current
                                  25          sentence, and
                                          (3) his attorney at sentencing (Mark Goldrosen) should have challenged the sentence
                                  26
                                              based on (1) and (2), and also should have offered Daniels’s psychiatric history in
                                  27          mitigation, and the failure to do so constituted ineffective assistance of counsel.

                                  28          The court held that claims (1) and (2) were waived by the plea agreement, but let
                                            Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 2 of 7




                                  1    claim (3) go forward. See Dkt. 488. The court ultimately denied the § 2255 petition,

                                  2    holding that “defense counsel’s alleged failure to challenge this criminal history

                                  3    calculation does not amount to deficient performance,” and that “defense counsel’s

                                  4    alleged failure to seek credit for time served on the prior state robbery convictions did not

                                  5    amount to deficient performance.” Dkt. 510 at 7, 8. The court further concluded that

                                  6    defense counsel did actually present evidence of psychological history for mitigation

                                  7    purposes, and the court weighed those mitigating factors when imposing its low-end

                                  8    Guideline sentence. Id. at 9.

                                  9            On December 11, 2020, Daniels filed the present pro se motion for relief from

                                  10   § 2255 judgment. Dkt. 512. Daniels’s motion is premised on Rule 60(b)(4), that the

                                  11   judgment is void. The motion makes two arguments.

                                  12           First, Daniels argues that his attorney during sentencing (Mark Goldrosen)
Northern District of California
 United States District Court




                                  13   “refused to appeal after being asked to do so.”

                                  14           Second, Daniels argues that, during the habeas proceedings, attorney Richard

                                  15   Mazer “represented to Daniels that he (Mazer) would prepare and file a reply after taking

                                  16   a look at notes and citations Daniels had compiled,” but ultimately “filed those notes as

                                  17   the reply without any modification.” Dkt. 512 at 6. Daniels argues that Mazer “misled”

                                  18   Daniels, who “reasonably believed that Mazer would be representing him at least insofar

                                  19   as the professional production of the reply and any other needed filings.” Id. at 7.

                                  20                                           DISCUSSION

                                  21   A.      Legal Standard

                                  22           Where the court's ruling has resulted in a final judgment or order (e.g., after
                                  23   dismissal or summary judgment motion), a motion for reconsideration may be based
                                  24   either on Rule 59(e) (motion to alter or amend judgment) or Rule 60(b) (motion for relief
                                  25   from judgment) of the Federal Rules of Civil Procedure. See Am. Ironworks & Erectors v.
                                  26   N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001).
                                  27           Rule 60(b) lists six grounds for relief from a judgment. Such a motion must be
                                  28   made within a “reasonable time,” and as to grounds for relief (1) - (3), no later than one
                                                                                      2
                                          Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 3 of 7




                                  1    year after the judgment was entered. See Fed. R. Civ. P. 60(b). A Rule 60(b) motion

                                  2    does not affect the finality of a judgment or suspend its operation, see id.; therefore, a

                                  3    party is not relieved of its obligation to comply with the court's orders simply by filing a

                                  4    Rule 60(b) motion. See Hook v. Arizona Dep’t of Corrections, 107 F.3d 1397, 1404 (9th

                                  5    Cir. 1997).

                                  6           Rule 60(b) provides for reconsideration where one or more of the following is

                                  7    shown: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered

                                  8    evidence which by due diligence could not have been discovered in time to move for a

                                  9    new trial; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has

                                  10   been satisfied; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b); School Dist. 1J

                                  11   v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir.1993). Rule 60(b) provides a mechanism for

                                  12   parties to seek relief from a judgment when “it is no longer equitable that the judgment
Northern District of California
 United States District Court




                                  13   should have prospective application,” or when there is any other reason justifying relief

                                  14   from judgment. Jeff D. v. Kempthorne, 365 F.3d 844, 851 (9th Cir. 2004) (quoting Fed.

                                  15   R. Civ. P. 60(b)). Rule 60(b) is not intended to remedy the effects of a deliberate and

                                  16   independent litigation decision that a party later comes to regret through second thoughts

                                  17   or subsequently-gained knowledge. Latshaw v. Trainer Wortham & Co., 452 F.3d 1097,

                                  18   1099 (9th Cir. 2006) (denying reconsideration to a party who had settled and then

                                  19   discovered that her attorney had made legal errors in advising her to settle).

                                  20          A Rule 60(b) motion in a § 2254 case is not to be treated as a successive habeas

                                  21   petition if it does not assert, or reassert, claims of error in the movant’s state conviction.

                                  22   Gonzalez v. Crosby, 545 U.S. 524, 537-38 (2005); see also United States v. Buenrostro,

                                  23   638 F.3d 720, 722 (9th Cir. 2011) (same for § 2255 petitions). If neither the motion itself

                                  24   nor the federal judgment from which it seeks relief substantively addresses federal

                                  25   grounds for setting aside the movant’s conviction, allowing the motion to proceed as

                                  26   denominated creates no inconsistency with the habeas statute and rules. Id. at 533.

                                  27   Accordingly, a motion that challenges only the district court’s failure to reach the merits

                                  28   does not warrant treatment as a successive habeas petition and can therefore be ruled
                                                                                      3
                                          Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 4 of 7




                                  1    upon by the district court without precertification by the court of appeals pursuant to

                                  2    § 2244(b)(3). Id. at 538; see, e.g., Hall v. Haws, 861 F.3d 977, 985-86 (9th Cir. 2017)

                                  3    (Rule 60(b) motion that sought relief from dismissal of habeas petition for failing to

                                  4    comply with court’s order to deal with unexhausted claim was a true Rule 60(b) motion

                                  5    rather than a second or successive petition because the judgment from which relief was

                                  6    sought was not a non-merits based ruling, and the motion argued only about the

                                  7    circumstances to support setting aside the earlier dismissal rather than any substantive

                                  8    ground to set aside the conviction); Butz v. Mendoza-Powers, 474 F.3d 1193 (9th Cir.

                                  9    2007) (dismissal of prior petition for failure to prosecute, including failure to pay the filing

                                  10   fee, not a decision on the merits; Rule 60(b) motion may be filed without permission);

                                  11   Gonzalez, 545 U.S. at 527-38 (because petitioner’s Rule 60(b) motion challenged only

                                  12   the district court’s previous ruling on AEDPA’s statute of limitations, it is not the
Northern District of California
 United States District Court




                                  13   equivalent of a successive habeas petition and should be evaluated under rules

                                  14   governing Rule 60(b) motions);

                                  15          A Rule 60(b) motion that contains one or more “claims,” i.e., an asserted basis for

                                  16   relief from a state court’s judgment of conviction, is, if not in substance a successive

                                  17   habeas petition, at least similar enough that failing to subject it to the same requirements

                                  18   would be inconsistent with the habeas statute. Gonzalez, 545 U.S. at 530-31; see also

                                  19   United States v. Buenrostro, 638 F.3d 720, 722 (9th Cir. 2011).

                                  20          In most cases, determining whether a Rule 60(b) motion advances one or more

                                  21   “claims,” and therefore should be treated as a successive habeas petition, will be

                                  22   relatively simple. Gonzalez, 545 U.S. at 532. A motion that seeks to add a new ground

                                  23   for relief will of course qualify. Id. A motion can also be said to bring a “claim” if it attacks

                                  24   the federal court’s previous resolution of a claim on the merits, since alleging that the

                                  25   court erred in denying habeas relief on the merits is effectively indistinguishable from

                                  26   alleging that the movant is, under the substantive provisions of the statutes, entitled to

                                  27   habeas relief. Id.; see also Allen v. Ornoski, 435 F.3d 946, 957 (9th Cir. 2006) (in most

                                  28   cases, a Rule 60(b) motion should be treated as a successive habeas petition if the
                                                                                       4
                                            Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 5 of 7




                                  1    factual predicate for the motion also states a claim for a successive petition under 28

                                  2    U.S.C. § 2244(b)).1 This rule applies even if the appeal of the federal district court’s

                                  3    previous resolution on the merits is still pending. See Balbuena v. Sullivan, 970 F.3d

                                  4    1176, 1194 (9th Cir. 2020) ((although petitioner’s appeal was still pending when petitioner

                                  5    filed a Rule 60(b) motion, the Rule 60(b) motion was a disguised second or successive

                                  6    petition) (applying Banister v. Davis, 140 S. Ct. 1698 (2020).

                                  7            But as noted earlier, that is not the case when a Rule 60(b) motion attacks, not the

                                  8    substance of the federal court’s resolution of a claim on the merits, but some defect in the

                                  9    integrity of the federal habeas proceedings. Gonzalez, 545 U.S. at 532. For example,

                                  10   motions that allege fraud on the federal habeas corpus court, or allege a prior ruling

                                  11   which prevented a merits determination—i.e., a denial for such reasons as failure to

                                  12   exhaust, procedural default, or statute-of-limitations bar—was in error are properly
Northern District of California
 United States District Court




                                  13   brought under Rule 60(b). Jones v. Ryan, 733 F.3d 825, 834 (9th Cir. 2013), cert.

                                  14   denied, 571 U.S. 984 (2013); see also Pizzuto v. Ramirez, 783 F.3d 1171, 1176 (9th Cir.

                                  15   2015) (finding petitioner’s arguments were properly made under Rule 60(b), including

                                  16   arguments that claims had been improperly held procedurally defaulted and that state’s

                                  17   lawyers perpetrated fraud on federal district court).

                                  18   B.      Legal Analysis

                                  19           Daniels raises two arguments in his pro se motion for relief from § 2255 judgment.

                                  20   First, he argues that his habeas petition repeatedly made the argument that his

                                  21   sentencing counsel (Mark Goldrosen) “refused to file an appeal after explicitly told to do

                                  22   so,” and that the court did not address the argument or rule upon it. Daniels concedes

                                  23

                                  24   1
                                         A motion that “does not attack ‘the integrity of the proceedings, but in effect asks for a
                                  25   second chance to have the merits determined favorably’” takes it “outside the bounds of
                                       Rule 60(b) and within the scope of AEDPA’s limitations on second or successive habeas
                                  26   corpus petitions.” Jones v. Ryan, 733 F.3d 825, 834 (9th Cir. 2013) (affirming district
                                       court’s dismissal of Rule 60(b) motion because it was a “disguised” § 2254 habeas
                                  27   corpus petition) (quoting Gonzalez v. Crosby, 545 U.S. at 532 n.5). Furthermore,
                                       ineffective-assistance-of-trial-counsel claims fail as a basis for Rule 60(b) motion
                                  28   because “an attack based on . . . counsel’s omissions. . . ordinarily does not go to the
                                       integrity of the proceedings.” Id.
                                                                                      5
                                          Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 6 of 7




                                  1    that the ‘refusal to appeal’ argument was not listed as a separate ground in his habeas

                                  2    petition, but argues the court should “liberally construe” his pleadings.

                                  3           Second, Daniels argues that attorney Richard Mazer “represented to Daniels that

                                  4    he (Mazer) would prepare and file a reply after taking a look at notes and citations

                                  5    Daniels had compiled.” Dkt. 512 at 6. Daniels argues that, “[i]nstead, Mazer

                                  6    electronically filed those notes as the reply without any modification.”

                                  7           As to the first argument, the government responds that the failure to appeal was

                                  8    not one of the three grounds that Daniels asserted in his § 2255 motion, and that Daniels

                                  9    admits that it was “not listed as an independent ground.” Dkt. 520 at 6 (citing Dkt. 512 at

                                  10   5). The government further points out that Daniels did not clarify or raise the alleged

                                  11   refusal to appeal as an additional ground in his reply. The government thus argues that,

                                  12   to allow Daniels to raise this argument now would constitute raising “a new ground for
Northern District of California
 United States District Court




                                  13   relief” not present in his § 2255 motion.

                                  14          In support of its argument, the government cites United States v. Washington, 653

                                  15   F.3d 1057 (9th Cir. 2011). In Washington, a pro se habeas petitioner filed a Rule 60

                                  16   motion arguing that the district court did not rule on all issues presented by his § 2255

                                  17   petition, but the Ninth Circuit rejected that effort and found that petitioner’s Rule 60

                                  18   motion was a “disguised § 2255 motion.” Id. at 1064. The Ninth Circuit held that

                                  19   petitioner’s argument that the district court “failed to make detailed rulings on each of [his]

                                  20   claims” did not “constitute an allegation of a defect in the integrity of the proceedings;

                                  21   rather, such arguments are merely asking ‘for a second chance to have the merits

                                  22   determined favorably.’” Id. (citing Gonzalez, 545 U.S. at 532 n.5).

                                  23          The court agrees that Washington governs here, and that Daniels’s argument

                                  24   regarding the failure to appeal is asking for a second chance to have the merits

                                  25   determined favorably, and thus it must be rejected as a disguised second or successive

                                  26   petition.

                                  27          As to Daniels’s second argument, the government argues that habeas petitioners

                                  28   have no right to counsel when pursuing a § 2255 petition, and that even if Daniels did
                                                                                      6
                                          Case 4:12-cr-00574-PJH Document 524 Filed 08/20/21 Page 7 of 7




                                  1    believe he was represented by Mazer, an attack on his habeas counsel’s omission would

                                  2    not justify Rule 60 relief under Gonzalez. Specifically, the government cites Gonzalez for

                                  3    the proposition that “an attack based on the movant’s own conduct, or his habeas

                                  4    counsel’s omissions . . . ordinarily does not go to the integrity of the proceedings, but in

                                  5    effect asks for a second chance to have the merits determined favorably.” 545 U.S. at

                                  6    532 n.5.

                                  7           The court concludes that Daniels’s second argument is an attack based on the

                                  8    conduct of his counsel (or purported counsel), and thus should be treated as a second or

                                  9    successive petition requiring certification by the court of appeals.

                                  10                                          CONCLUSION

                                  11          For the foregoing reasons, the Rule 60 motion (Dkt. 512) is DENIED.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: August 20, 2021

                                  15                                                    /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  16                                                United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     7
